Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION




Response to Election


1.	This action is in response to the provisional election filed October 22, 2022.
(Group I) Claims 1-18 were provisionally elected rendering (Group II) Claims 19-20 to a non-elected invention.

RESPONSE TO REQUEST FOR RECONSIDERATION

2.	Applicant's election with traverse of method of forming a below grade, blind side, waterproofing sheet membrane (Group II) is acknowledged.  The traversal is on the ground(s) that ‘if the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims distinct or independent inventions.’ M.P.E.P. 803. Additionally, ‘not only must the art be searched within which the invention is claimed, but also all analogous arts’ M.P.E.P. 904.01(c). The search of the 2 classes and subclasses would entail the requisite serious burden as the search for method of making is not the same as the article search. Additionally, the steps used in the method claims would not be expected to appear in the class/subclass of the product claims. Every below grade, blind side, waterproofing sheet membrane is not made using the same method steps.
The requirement is deemed proper and is therefore made FINAL.


Information Disclosure Statement


3.	The references disclosed within the information disclosure statement (IDS) submitted on April 21, 2021, has been considered and initialed by the Examiner. 


Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/933875.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 recites similar subject matter as claim 1 of copending Application No. 16/933875.  Although copending Application No. 16/933875, does not disclose the exact reflectivity granular particle layer, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the below grade, blind side, waterproofing sheet membrane is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the membrane discussed above would be expected to meet the claimed granular particle layer.
All of the remaining instant claims recite similar subject matter as claims 2-18 of copending '875.


Double Patenting

6.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/037,546.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 recites similar subject matter as claim 1 of copending Application No. 17/037,546.  Although copending Application No. 17/037,546, does not disclose the exact reflectivity granular particle layer, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the below grade, blind side, waterproofing sheet membrane is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the membrane discussed above would be expected to meet the claimed granular particle layer.
All of the remaining instant claims recite similar subject matter as claims 2-18 of copending '546.


Double Patenting

7.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/353,713.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 recites similar subject matter as claim 1 of copending Application No. 17/353,713.  Although copending Application No. 17/353,713, does not disclose the exact reflectivity granular particle layer, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the below grade, blind side, waterproofing sheet membrane is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the membrane discussed above would be expected to meet the claimed granular particle layer.
All of the remaining instant claims recite similar subject matter as claims 2-18 of copending '713.



Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781